DETAILED ACTION
Claims 1-12 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/25/21, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Hopkins et al. (Pub. No. US 2016/0259851 A1) [0056] lines 7-10, [0057] lines 1-10 and [0083] lines 6-22 which shows the  use of lexical analysis on the input character stream to convert it into tokens that represent the building blocks, viewed as smallest elements where, that can be the building blocks or more complicated concepts and fundamental units and operators and Cicman et al. (Pub. No. US 2010/0281072 A1) [0030] lines 10-16 which shows through the use of AOP, aspect oriented programming, being able to set intercept points in the source code as part of the application framework as it is able to intercept methods and being able to inset custom behavior tied to logging and reporting, viewed as type of output results, thus viewed as setting key indicators as well.

Applicant's arguments filed 11/25/21 have been fully considered but they are not persuasive. 
Applicant argues that the cited art relied upon does not disclose (Argument 1; Remarks pg. 7 line 23- pg. 8 line 2) applicant disagrees with the 101 Alice rejection that the claims should not have been rejected under that interpretations.
With respect to applicant’s argument examiner respectfully disagrees.  As to argument 1, as seen in the previous office action 101 rejection and the updated 101 rejection seen below examiner has provided reasons for why and how it is interpreted as an abstract idea and all elements are address.  It is also noted that step 1 of the Alice test that if it is a statutory category it cannot be properly rejected under Alice is not a correct interpretation if it is a statutory category it proceeds with the step 2 analysis of Alice thus still viewed as a proper rejection.  While an improvement in technology can overcome 101 Alice rejection just a statement that this technology provides an improvement without citation to show why/how this is an improvement in technology cannot overcome the rejection

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is direct to an abstract idea without significantly more.  The claim recites a mental process tied to 
The limitations of analyzing source code to generate an abstract syntax tree, converting a character stream, analyzing the source code, traversing the abstract syntax tree to obtain key node, obtaining data flow dependency relationship from the data chain and setting a plurality of intercept point and key indicators are ones that under its broadest reasonable interpretations, covers performance of the limitation in the mind but for the recitation of additional elements and instruction to implement the idea on a computer and post solution activity information.  That is other that the use of the AOP interceptor, generation of graphical representation of key indicators and data chain and the display of the generated graphical representation of key indicators and data chain nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the use of the AOP interceptor, generation of the graphical representation and display of the graphical representation, generating an abstract syntax tree, in the context of this claim encompasses a user being able to manually generate the abstract syntax tree from the source code information.  Similarly, the limitations of converting a character stream of the source code into a token list is one that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitations of additional elements and instruction to implement the idea on a computer and post solution activity information.  That is, other that the using an AOP interceptor, generation of the graphical representation and the displaying of graphical representations nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the using an 
The judicial exception is not integrated into a practical application.  In particular the claim only recites addition elements to implement the idea on the computer in the AOP and the generating and display of a graphical representations steps which are viewed as insignificant post solution activity information.  This can be generated and displayed based on already determined information and just a visual representation of that information determined by a user.  Accordingly, these additional elements do not integrate to abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea.  The claim is directed to an abstract idea.
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of implementing the idea on a computer through an AOP and generating and displaying the graphical representations amounts to no more than mere instruction for insignificant post solution activity information.  Mere instruction to apply insignificant post solution activity information cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2-4 are also rejected under similar rational wherein these dependent claims recite further mental process as identified above without additional elements which would integrate into the practical application.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is direct to an abstract idea without significantly more.  The claim recites a mental process tied to analyzing, traversing obtaining and setting information used for monitoring code information.
The limitations of analyzing source code to generate an abstract syntax tree, converting a character stream, analyzing the source code, traversing the abstract syntax tree to obtain key node, obtaining data flow dependency relationship from the data chain and setting a plurality of intercept point and key indicators are ones that under its broadest reasonable interpretations, covers performance of the limitation in the mind but for the recitation of additional elements and instruction to implement the idea on a computer and post solution activity information.  That is other that the processor and storage unit, the use of AOP,  generation of graphical representation of key indicators and data chain and displaying of graphical representation of key indicators and data chain nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the processor and storage unit, the use of AOP,  generation of graphical representation of key indicators and data chain and displaying of graphical representation of key indicators and data chain, generating an abstract syntax tree, in the context of this claim encompasses a user being able to manually generate the abstract syntax tree from the source code information.  Similarly, 
The judicial exception is not integrated into a practical application.  In particular the claim only recites addition elements in the generic computer elements of processor and storage unit and AOP interceptor for implementing the idea in a computer environment and generating and displaying a graphical representations step which is viewed as insignificant post solution activity information.  This can be generated based 
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of generic computer elements of processing unit and storage unit and AOP interceptor and generating and displaying the graphical representations amounts to no more than mere instruction for insignificant post solution activity information.  Mere instruction to apply post solution activity information cannot provide an inventive concept.  The claim is not patent eligible.
Claims 6-8 are also rejected under similar rational wherein these dependent claims recite further mental process as identified above without additional elements which would integrate into the practical application.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is direct to an abstract idea without significantly more.  The claim recites a mental process tied to analyzing, traversing obtaining and setting information used for monitoring code information.
The limitations of analyzing source code to generate an abstract syntax tree, traversing the abstract syntax tree to obtain key node, obtaining data flow dependency relationship from the data chain and setting a plurality of intercept point and key 
The judicial exception is not integrated into a practical application.  In particular the claim only recites addition elements to implement the idea on a computer using an 
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an AOP interceptor to implement the idea on a computer and generating and displaying the graphical representations amounts to no more than mere instruction for insignificant post solution activity information.  Mere instruction to apply insignificant post solution activity information cannot provide an inventive concept.  The claim is not patent eligible.
Claims 10-12 are also rejected under similar rational wherein these dependent claims recite further mental process as identified above without additional elements which would integrate into the practical application.

Claims 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim language recited a computer readable storage medium, where in the specifications [0025] shows the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pasala et al. (Pub. No. US 2012/02544665 A1), in view of Hopkins et al. (Pub. No. US 2016/0259851 A1), in view of Cicman et al. (Pub. No. US 2010/0281072 A1) and further in view of Napchi et al. (Pub. No. US 2018/0139180 A1).

As to claims 1 and 9, Pasala discloses a method for monitoring a data chain applied in an apparatus, the method comprising: analyzing a source code to generate an abstract syntax tree of the source code comprising (Pasala [0010] lines 1-2 shows that an abstract syntax tree is generated from analysis of the source code);
analyzing the source code based on the token list and grammatical definition of the programming language by a grammatical analysis and generating the abstract syntax tree corresponding to the source code, according to grammatical structure of the programming language (Pasala [0010] lines 1-2, [0024] lines 4-7 and 15-20 and [0040] lines 1-3; which shows the analysis of the source code to generate the abstract syntax tree, where the generation/building of the abstract syntax uses the grammar for the programming language and the arranged token, viewed a token list thus viewed as part of the analysis and generation of the abstract syntax tree)
traversing the abstract syntax tree to obtain a plurality of key nodes (Pasala [0026] lines 4-19 and [0032] lines 5-8; which shows being able to identify key/specific nodes found while analyzing the abstract syntax tree while the other nodes are ignored );
obtaining a data flow dependency relationship according to the plurality of key nodes to form the data chain (Pasala [0026] lines 1-19; which shows the generation of a control flow graph from the analysis of the abstract syntax tree and the determining of key/specific nodes where it is viewed that the control flow graph is used to show all paths that can be traversed thus showing a type of data chain that is viewed as showing dependency relationships);

Pasala does not specifically disclose converting a character stream of the source code into a taken list comprising tokens by a lexical analysis, and the tokens being the smallest element in programming language, and the token comprising keyword, variable names, literals, operators

However, Hopkins discloses disclose converting a character stream of the source code into a taken list comprising tokens by a lexical analysis, and the tokens being the smallest element in programming language, and the token comprising keyword, variable names, literals, operators (Hopkins [0056] lines 7-10, [0057] lines 1-10 and [0083] lines 6-22; which shows the  use of lexical analysis on the input character stream into tokens that represent the building blocks, viewed as smallest elements where, that can be the building blocks or more complicated concepts and fundamental units and operators)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hopkins showing the converting of character stream into token, into the source code lexer analysis of Pasala, for the purpose of optimizing tree generation and reduce errors in tree generation, as taught by Hopkins [0008] lines 4-9 and [0057] lines 1-10

Pasala as modified by Hopkins does not specifically by using an aspect-oriented programming (AOP) interceptor setting a plurality of intercept points at a plurality of application programming interfaces of the source code, and setting a plurality of key indicators.

However Cicman discloses by using an aspect-oriented programming (AOP) interceptor setting a plurality of intercept points at a plurality of application programming interfaces of the source code, and setting a plurality of key indicators (Cicman [0030] lines 10-16; which shows through the use of AOP being able to set intercept points in the source code as part of the application framework as being able to intercept methods and being able to inset custom behavior tied to logging and reporting, viewed as type of output results, thus viewed as setting key indicators).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Cicman showing the use AOP code interception, into the code analysis of Pasala as modified by Hopkins, for the purpose of increasing usability by being able to inset custom behavior into the code, as taught by Cicman [0030] lines 10-16.


Pasala as modified by Hopkins and Cicman  does not specifically disclose generating a graphical representation of the data chain and the plurality of key indicators; and displaying the graphical representation of the data chain and the plurality of key indications.

However, Napchi discloses generating a graphical representation of the data chain and the plurality of key indicators. (Napchi [0151] lines 9-18; which shows being able to use data to build a dependency graph between component, viewed as a form a data chain information, and that additional data which is viewed as key indicators may be collected and represented within created dependency graph as weights that can represent loading times, distance and other data associated with tracked events);
displaying the graphical representation of the data chain and the plurality of key indications (Napchi [0151] lines 9-27; which shows the ability to display the built dependency graph, viewed as data chain information, and thus additional data viewed as key indicator information)



As to claim 5, Pasala as modified by Hopkins, Cicman  and Napchi discloses an apparatus for monitoring a data chain, the apparatus comprising: a processing unit; (Hopkins [0049] lines 6-15) and
a storage unit for storing at least one computer program, wherein the computer program comprises instructions which are executed by the processing unit, and performs a method comprising (Hopkins [0049] lines 6-15):

The remaining limitations of claim 5 are comparable to claim 1, above and rejected under the same reasoning.

Claims 2, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pasala, Hopkins, Cicman and Napchi as applied to claims 1, 5 and 9 above, and further in view of Chow et al. (Pub. No. US 2018/0285426 A1).

As to claims 2, 6 and 10, Pasala as modified by Hopkins, Cicman and Napchi does not specifically disclose wherein the plurality of key nodes comprises classes, methods, and annotations.

which shows the specifics of in the graphical representation of information includes representation of method, class and annotation information as well, thus in view of above disclosed information of the key/specific node information can be viewed together as showing the nodes includes method class and annotation information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Chow showing specific code information included in the graphical representation, into the graphical representation of information of Pasala as modified by Hopkins, Cicman and Napchi, for the purpose of helping to increase detail by providing more information of for the graphical representation of the code information, as taught by Chow [0027] lines 14-22.

Claims 3, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pasala, Hopkins, Cicman and Napchi as applied to claims 1, 5 and 9 above, and further in view of Kang et al. (Pub. No. US 2019/0013017 A1)

As to claims 3, 7 and 11, Pasala discloses wherein the plurality of key indicators comprises input parameters, output result (Pasala [0026] lines 1-4; which shows the specific key indicator/values of input and output parameter information).

Pasala does not specifically disclose wherein the plurality of key indicators comprises names of the plurality of intercept points, input parameters, output results.

which shows through the use of AOP being able to insert custom behavior tied to logging and reporting associated with the interception method, thus viewed as a name/ID of the method interception points, viewed as type of output results, thus viewed as the setting of key indicators to include that information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Cicman showing the use AOP code interception, into the code analysis of Pasala as modified by Hopkins, for the purpose of increasing usability by being able to inset custom behavior into the code, as taught by Cicman [0030] lines 10-16.

 Pasala as modified by Hopkins, Cicman and Napchi does not specifically disclose wherein the plurality of key indicators processing completion running time and execution times.

However, Kang discloses wherein the plurality of key indicators processing completion running time and execution times (Kang [0125] lines 1-10; which shows nodes and distance in a graphical representation can represent execution time and processing completion time of task thus viewed as the key indicator information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kang showing the additional information incorporated into graphical representation into the graphical representation of information of Pasala as modified by Hopkins, Cicman and Napchi for the purpose of increasing amount of 

Claims 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pasala, Hopkins, Cicman and Napchi as applied to claims 1, 5 and 9 above, and further in view of Kang2 (Pub. No. US 2015/0050039 A1) and Tamm (Pub. No. US 2011/0258614 A1)

As to claims 4, 8 and 12, Pasala as modified by Hopkins, Cicman and Napchi does not specifically disclose wherein the application programming interfaces comprise external interfaces of application programming interfaces of background applications.

However, Kang2 disclose wherein the application programming interfaces comprise external interfaces of application programming interfaces of background applications (Kang2 [0117] lines 1-4 and [0120] lines 1-4; which shows the specifics of the interface being an external interface association with a background application).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kang2, showing the specifics interface into the interface seen in Pasala as modified by Hopkins, Cicman and Napchi, for the purpose of increasing control for the system by providing more options available for control of the system, as taught by Kang2 [0117] lines 1-4 and [0120] lines 1-4. 

Pasala as modified by Hopkins, Cicman, Napchi and Kang2 does not specifically disclose wherein application programming interfaces comprise application programming 

However, Tamm discloses wherein application programming interfaces comprise application programming interfaces of service interactions, and application programming interfaces of accessing a database (Tamm [0082] lines 1-6 [0084] lines 5-9; which is able to shows the specifics of the API including service API and database accessing API).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Tamm showing the specific APIs into the API of Pasala as modified by Hopkins, Cicman, Napchi and Kang2, for the purpose of helping to maintain consistency in the code evaluation as taught by Tamm [0006] lines 4-9 and [0084] lines 1-9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193